Citation Nr: 1045390	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), prior to March 17, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from March 17, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
September 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2006 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial, 10 percent 
disability rating for PTSD, effective March 30, 2006 (the date of 
the claim for service connection).  In March 2007, the Veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned, and the RO issued a statement of the case (SOC) in May 
2008.  The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in June 2008.  

In an April 2008 rating decision, the RO granted a higher, 30 
percent rating for PTSD, effective March 30, 2006.  Subsequently, 
in a June 2009 rating decision, the RO granted an even higher, 50 
percent rating for PTSD, effective March 17, 2009 (the date of a 
VA examination).  As a higher rating for this disability is 
assignable before and after this date, and the Veteran is 
presumed to seek the maximum available benefit, the Board has 
characterized the appeal as encompassing both matters for PTSD as 
set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

Furthermore, because the appeal involves disagreement with the 
initial rating assigned following the grant of service connection 
for PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Also, for reasons explained below, the 
Board has characterized the appeal as encompassing the matter of 
the Veteran's entitlement to a TDIU due to PTSD.

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of his 
right to have this evidence initially considered by the RO.  See 
38 C.F.R. 
§§ 20.800, 20.1304 (2010).

In November 2010, the undersigned Veteran's Law Judge granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2010).

The Board's decision on the matter of a higher, initial rating 
for PTSD prior to March 17, 2009, is set forth below.  The claims 
for a higher rating for PTSD from March 17, 2009 and for a TDIU, 
are addressed in the remand following the order; these matters 
are being remanded to the RO.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  For the pertinent period prior to March 17, 2009, the 
Veteran's psychiatric symptoms primarily included nightmares, 
intrusive thoughts, hypervigilance, exaggerated startle response, 
avoidance behavior, difficulty concentrating, depressed mood, and 
difficulty forming and maintaining relationships; collectively, 
these symptoms are indicative of no more than occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self care, and conversation normal). 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PTSD, prior to March 17, 2009, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2006 pre-rating letter provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
The letter also specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 in effect 
prior to May 30, 2008).  

The August 2006 rating decision reflects the RO's initial 
adjudication of the claim after issuance of the May 2006 letter.  
Post-rating, the May 2008 SOC, along with a December 2008 letter, 
set forth the criteria for higher ratings for PTSD.  

The Board acknowledged that the Veteran was not told what the 
evidence must show to substantiate a claim for a higher initial 
rating.  However, to whatever extent the aforementioned letters 
and SOC are deficient in meeting the VCAA requirements, the Board 
notes that the claims file reflects that the Veteran and his 
attorney had actual knowledge of the information and evidence 
necessary to substantiate his claim for a higher initial rating.  
In this regard, through testimony during the June 2010 Board 
hearing and in various lay statements, the Veteran has made clear 
that he understands that higher ratings are available based on 
increasing symptomatology.  Given the Veteran's statements, the 
Board finds that any error in notice regarding substantiating the 
claim for a higher initial rating is harmless because actual 
knowledge of what the evidence must show to substantiate the 
claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
outpatient treatment records, and the report of a June 2006 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the Veteran 
and by various individuals, including his current attorney, on 
his behalf.  No further RO action on this matter, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as  to which of 
two ratings applies under a particular Diagnostic  Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

In this case, the RO has already assigned staged ratings for the 
Veteran's PTSD, as indicated.  Hence, the Board must consider the 
propriety of the rating assigned at each stage, as well as 
whether any further staged rating of the disability under 
consideration is warranted.

The ratings for the Veteran's PTSD have been assigned pursuant to 
DC 9411.  However, the actual criteria for evaluating psychiatric 
disabilities other than eating disorders is set forth in a 
general rating formula..  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

For the pertinent prior to March 17, 2009, the Veteran has been 
assigned a 30 percent rating for PTSD.  The medical evidence for 
this time period consists of VA outpatient treatment records 
dated from April through August 2006, and the report of a June 
2006 VA examination.

An April 2006 VA intake note reflects that the Veteran's affect 
was inappropriate at times.  He provided his personal history 
since Vietnam, including two marriages and no children.  He was 
currently married and said his wife tolerated him.  Later that 
month, he reported that he slept with a gun.  The counselor noted 
that the Veteran described what sounded like a drug-induced 
psychosis 3 years after separating from service.  In May 2006, 
the Veteran said he felt in constant battle with the devil and 
God.  

The report of a June 2006 VA examination reflects the Veteran's 
complaints of having a short-attention span and guilt over 
actions taken in Vietnam.  He was dressed in clean, casual 
clothing.  His intellect appeared to lie above the average range 
and cognitive functioning appeared grossly intact.  He was alert 
and oriented with no signs of psychosis.  He denied suicidal and 
homicidal ideation.  He showed signs of emotional and 
psychological reactivity while describing Vietnam experiences.  
Affect was appropriate to topics of conversation and his mood 
appeared euthymic.  

The Veteran reported that he was married with no children.  He 
said that he and his wife got along well.  He worked as a self-
employed contractor and had 27 employees up until 1993 when he 
bankrupted the company after buying an ill-fated rock quarry.  He 
said that he continued to work as a heavy equipment operator and 
contractor in an effort to pay off his debts, but had trouble 
locating work because he lost his contractor's license.  He said 
that during the last 6 months, he generally worked one week per 
month.  He suggested that he got along reasonably well with his 
peers and customers.  

As regards current psychiatric symptoms, the Veteran complained 
of nightmares, intrusive thoughts, and emotional and 
psychological reactivity to specific triggers.  He said he 
avoided conversations, people, places and events that reminded 
him of PTSD.  He said he focused on controlling his temper and 
was generally able to do so, but said that he had broken objects 
in the past when frustrated.  He also described hypervigilant 
behavior and complained of concentration difficulties and 
exaggerated startle response.  He said it was difficult for him 
to feel close to those outside his family.  He reported that he 
had been sober since 1997 and that prior to that he drank alcohol 
daily.  He also had a history of polysubstance abuse.  The 
examiner's diagnostic impression was PTSD and polysubstance 
dependence in remission.  The examiner assigned a GAF score of 62

The lay statements submitted reflect that the Veteran has a 
history of erratic behavior and bad business decisions.  He was 
described as being numb, lacking motivation, and being socially 
isolated.  Others described the Veteran's fixation on guns and 
religion.

A June 2006 VA outpatient treatment note reflects that the 
Veteran had increasing problems with depression, which he labeled 
as the devil (i.e., lack of motivation and passive suicidal 
ideation).  In July 2006, he presented in work clothes and seemed 
generally "up."  His affect had range and was appropriate.  He 
reported that he was seeing a naturopath who was treating his 
depression with nontraditional methods.  In August 2006, he 
exhibited signs of depression.

The Board finds that the above-cited evidence, as a whole, 
demonstrates that prior to March 17, 2009, the Veteran's service-
connected PTSD was no more than 30 percent disabling.  The 
competent medical evidence collectively reflects that during this 
time frame, the Veteran's psychiatric symptoms included primarily 
nightmares, intrusive thoughts, hypervigilance, exaggerated 
startle response, avoidance behavior, difficulty concentrating, 
and depressed mood.  Overall, the Board finds that these symptoms 
more nearly approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), the level of impairment contemplated in the 
currently assigned 30 percent disability rating for the period 
prior to March 17, 2009.  

At no point prior to March 17, 2009, did the symptoms meet the 
criteria for a rating in excess of 30 percent.  In this regard, 
the evidence of record did not objectively show that the Veteran 
had circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory to the 
point where he could only retain highly learned material and 
would forget to complete tasks; impaired judgment; or impaired 
abstract thinking.  Rather, the Veteran's cognitive abilities 
were described as normal and intelligence as above average.  

Also, although an August 2006 VA counselor noted that the Veteran 
had thoughts of suicide, these thoughts were described as 
passive.  Other VA treatment records during this time period 
indicate that the Veteran denied suicidal ideation and was 
described as "up" and euthymic.  Hence, it appears that his 
depressive symptoms were intermittent during this time period.  

The Board notes that, prior to March 17, 2009, the record does 
tend to indicate that the Veteran had difficulty finding work as 
a self-employed contractor; however, during the June 2006 VA 
examination, he indicated that this was due to losing his 
contractor's license rather than PTSD symptoms.  In fact, he 
suggested that he got along well with his peers and customers.   
Furthermore, he indicated that he got along well with his wife 
during this time period.  (Parenthetically, the Board notes that 
in statements received since March 17, 2009, he has indicated 
that he is separated from his wife and that they are divorcing).  

Accordingly, the Board finds that, although the Veteran did have 
some mood and motivation disturbance and experienced some 
difficulty with social relationships, in the absence of other 
PTSD symptoms compatible with the assignment of a higher, 50 
percent rating, and in the presence of specific functional 
indicators compatible with the assignment of a 30 percent rating 
(i.e. generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), his symptoms did 
not meet the criteria for the next higher, 50 percent rating 
prior to March 17, 2009.  
 
The Board also points out that the GAF score assigned by the June 
2006 VA examiner, alone, provides no basis for assignment of any 
higher rating for the period under consideration.  According to 
the DSM-IV, GAF scores ranging from 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  The assigned GAF score of 62, 
indicating mild overall impairment, clearly suggests even less 
impairment than contemplated in the assigned 30 percent rating.  

For the above-stated reasons, the Board finds that, for the 
period prior to March 17, 2009, the Veteran's psychiatric 
disability picture more nearly approximated the criteria for the 
30 percent rather than the 50 percent rating.  See 38 C.F.R. § 
4.7.  As the criteria for the next higher, 50 percent, rating are 
not met, it logically follows that the criteria for the higher 
ratings of 70 percent and 100 percent are likewise not met.

The Board notes that, in determining that the criteria for a 
rating in excess of 30 percent for the Veteran's service-
connected PTSD, prior to March 17, 2009, are not met, the Board 
has considered the rating criteria in the General Rating Formula 
for Mental Disorders not as an exhaustive list of symptoms, but 
as examples of the type and degree of the symptoms, or effects, 
that would justify a particular rating.  The Board has not 
required the presence of a specified quantity of symptoms in the 
rating schedule to warrant the assigned rating for the 
psychiatric disability in question.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

For all the foregoing reasons, the Board finds that, for the 
period prior to March 17, 2009, there is no basis for staged 
rating of the Veteran's PTSD, pursuant to Fenderson (cited 
above); and that an initial rating in excess of 30 percent for 
PTSD for this period must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 


ORDER

An initial rating in excess of 30 percent for PTSD, prior to 
March 17, 2009, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.  

During the June 2010 Board hearing, the Veteran said that his 
PTSD symptoms have progressively worsened since his last VA 
examination (in March 2009), and that he is no longer able to 
work.   

Given the Veteran's allegations that he is unemployable due to 
his PTSD symptoms, the Board finds that the claim for a TDIU is 
essentially a component of the claim for a higher rating for 
PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding 
that where a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. 
§ 4.16(b).  Under these circumstances, the RO should, after 
giving the Veteran an opportunity to file a formal claim for a 
TDIU, and completing the other actions noted below, adjudicate 
the matter of the Veteran's entitlement to a TDIU, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the 
first instance, to avoid prejudice to the Veteran.  See e.g., 
Bernard v. Brown, Vet. App. 384 (1993).

Moreover, in view of allegations of worsening PTSD symptoms since 
the March 2009 VA examination, the Board finds that more 
contemporaneous medical findings are needed to evaluate the 
disability on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide a veteran with a 
thorough and contemporaneous medical examination); and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for any scheduled VA examination, without good cause, may result 
in denial of the claims for a higher rating and the claim for a 
TDIU (as an original claim will be rated on the basis of the 
evidence of record).  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran fails to report to any scheduled examination(s), the RO 
must obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA treatment records.  The claims file 
includes VA outpatient treatment records from the Portland Vet 
Center dated from April to August 2006.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain from the Portland Vet Center any records of treatment for 
the Veteran's PTSD since August 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The letter should also inform the Veteran of the 
information and evidence necessary to establish his claim for a 
TDIU.

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim for a higher rating for PTSD from March 
17, 2009, should include consideration of whether further 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) pursuant to Fenderson 
(cited above), is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

1.  .  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU due to his 
PTSD.  

2.  The RO should obtain from the Portland 
Vet Center all outstanding records of mental 
health evaluation and/or treatment of the 
Veteran, since August 2006.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should send to the Veteran and his 
attorney a letter requesting that the Veteran 
furnish any additional information and/or 
evidence pertinent to the claim for a rating 
in excess of 50 percent for PTSD, from March 
17, 2009, and/or the claim for a TDIU, to 
include on an extra-schedular basis pursuant 
to 38 C.F.R. § 4.16(b).

The RO's letter should specifically explain 
how to establish entitlement to a TDIU.  The 
RO should also clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his attorney of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examining physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific findings 
with respect to the existence and extent (or 
frequency, as appropriate) of:  memory loss; 
depressed mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and appearance; 
suicidal ideation; delusions and/or 
hallucinations; gross impairment in thought 
processes or communication; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); and disorientation to time 
or place.  The examiner should render a 
multi-axial diagnosis, including assignment 
of a GAF scale score that represents the 
level of impairment due to the Veteran's 
PTSD, and an explanation of what the score 
means.

Also, the examiner should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, as 
to whether-without regard to nonservice-
connected disability or advancing age-it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
Veteran's PTSD, alone, renders him unable to 
obtain or retain substantially gainful 
employment.

The examiner should set forth all examination 
findings, along with complete rationale for 
any conclusions reached, in a printed 
(typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.
	
7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher rating for 
PTSD, from March 17, 2009, as well as the 
claim for a TDIU due to PTSD, in light of all 
pertinent evidence and legal authority (to 
include the provisions of 38 C.F.R. § 
4.16(b), as appropriate).

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his attorney an appropriate SSOC that 
includes citation to and discussion of all 
additional legal authority considered, as 
well and clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 


7112 (West Supp. 2010).  The RO is reminded that this appeal 
has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


